DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered. 	
Notice of Amendment
	In response to the amendments filed November 8, 2021, amended claims 1 and 12 and new claims 13-18 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0367279 to Orphanos et al. in view of U.S. Patent Application Publication No. 2005/0288622 to Albrecht et al.  
In regard to claims 1, 8 and 12, Orphanos et al. disclose a small-diameter endoscope surgical instrument system of coaxial and multiplex-pipe structure, comprising: a guide pipe 100 having an inner diameter and an outer diameter, the guide pipe having a proximate end including at least one operation handle and a distal treatment end 120; an endoscope 116 having an outer diameter smaller than the inner diameter of the guide pipe such that the endoscope is coaxially slidably receivable within the guide pipe, the endoscope having a proximate end including at least one operation handle and a distal treatment end, the endoscope and the guide pipe configured for axial and rotational movement relative to one another (See Figs. 1a-b); and, a treatment pipe 302, 304 having a smooth, non-threaded outer wall and an inner diameter larger than the outer diameter of the guide pipe such that the guide pipe is coaxially slidably receivable within the treatment pipe, the treatment pipe having a proximate end including at least one operation handle 160 and a distal treatment 310, 312, the treatment pipe and the guide pipe configured for axial and rotational movement relative to one another; wherein the treatment pipe has a longitudinal axis and includes a hook formed by cutting out a portion of the wall of the treatment pipe, the hook having a blade comprising a beveled knife edge disposed at a near edge of a tip of the hook configured to serve as an electrode (See Figs. 9-10 and paragraphs 0059-0063); wherein axial and rotational adjustment of the guide pipe, the endoscope and the treatment pipe relative to another may be provided by applying an axially or rotationally directed force upon a respective one of the at least one operation handle of one or more of the guide pipe, the endoscope, and the treatment pipe (See 4a-b, 9-10 and paragraphs 0046-0048).  Orphanos et al. are silent with respect to the surgical instrument system comprising an inner pipe having an outer diameter smaller than the inner diameter of the guide pipe such that the inner pipe is coaxially slidably receivable within the guide pipe, the inner pipe having a proximate end including at least one operation handle and a distal treatment end, the inner pipe and the guide pipe configured for rotation relative to one another.  Albrecht et al. teach of an analogous endoscopic system comprising a trocar cannula 70 and an obturator 30 (i.e. inner pipe) with a blunt tip having a vent hole 36 for the transfer of insufflation fluid into the body (see Figs. 3-4 and paragraphs 0041-0046).  The obturator is inserted through the trocar cannula during insertion into the body and punctures the body wall to make the opening.  In regard to claims 4 and 11, the inner pipe 30 comprises a bore 36 at the distal end thereof for the passage of fluid to a surgical site within the body, and wherein the fluid may comprise a saline solution (See paragraphs 0009, 0042-0043, 0060 and 0064).  In regard to claim 8, once the puncture is made, the obturator is withdrawn from the cannula.  The cannula then provides a small diameter passageway into and through the body wall to provide access into an insulated body cavity for 
In regard to claim 3, Orphanos et al. disclose a small-diameter endoscope surgical instrument system of coaxial and multiplex-pipe structure, wherein the treatment pipe includes an electrical insulator extending along an axial length of the treatment pipe and about the outer diameter of the treatment pipe, the treatment pipe including an exposed portion at its distal treatment end thereby forming an electrode capable of receiving a current (See Figs. 4a-b and paragraphs 0046-0047).
In regard to claim 5, Orphanos et al. disclose a small-diameter endoscope surgical instrument system of coaxial and multiplex-pipe structure, wherein the guide pipe has at least one aperture disposed proximate its distal treatment end, formed by boring the guide pipe wall from outside to inside of a wall of the guide pipe (See paragraph 0048).
In regard to claim 6, Orphanos et al., as modified by Albrecht et al., disclose a small-diameter endoscope surgical instrument system of coaxial and multiplex-pipe structure, wherein the outer diameter of the endoscope and the outer diameter of the inner pipe are substantially the same (See Figs.  1-4).  Orphanos et al. and Albrecht  et al. illustrate and disclose instruments/endoscope which substantially encompass the entirety of the guide tube/cannula through which provide access to the body cavity and substantially the same” outer diameter.  
In regard to claim 7, Orphanos et al., as modified by Albrecht et al., disclose a small-diameter endoscope surgical instrument system, wherein the outer diameter of the endoscope and the outer diameter of the inner pipe are approximately 2mm (see claim 21 of Albrecht et al.).  Furthermore, it would have been an obvious matter of design choice to provide the claimed diameters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regard to claim 9, Orphanos et al., as modified by Albrecht et al., disclose a small-diameter endoscope surgical instrument system, wherein the inner diameter of the guide pipe is approximately 2.05mm and the outer diameter of the guide pipe is approximately 2.35mm (see claim 21 of Albrecht et al.).  Furthermore, it would have been an obvious matter of design choice to provide the claimed diameters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regard to claim 10, Orphanos et al., as modified by Albrecht et al., disclose a small-diameter endoscope surgical instrument system, wherein the inner diameter of the treatment pipe is approximately 2.40mm and the outer diameter of the treatment pipe is less than 3mm (see claim 21 of Albrecht et al.).  Furthermore, it would have been an obvious matter of design choice to provide the claimed diameters, since such a In re Rose, 105 USPQ 237 (CCPA 1955).
In regard to claims 17-18, Orphanos et al., as modified by Albrecht et al., wherein in a case where the treatment pipe is utilized along with the guide pipe and a tissue or blood clot is entangled upon the tip of the hook of the treatment pipe, the tissue or blood clot is removable from the treatment pipe by placing the tissue or blood clot such that it abuts a rigid object, and applying an axially directed force upon the guide pipe in a direction of the distal end in order to fix the tissue or blood clot against the rigid object, and applying a rotational force upon the treatment pipe in a suitable direction such that the tissue or blood clot is taken off the hook or tip.  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0367279 to Orphanos et al. in view of U.S. Patent Application Publication No. 2005/0288622 to Albrecht et al. in further view of U.S. Patent No. 8,531,064 to Robertson et al.  
In regard claims 13-14, Orphanos et al. and Albrecht et al. disclose a surgical system comprising a guide pipe, endoscope, inner pipe and treatment pipe, wherein the treatment pipe includes a hook having a beveled knife edge (see rejections above) but are silent with respect to wherein the hook of the treatment pipe includes a base portion In regard claims 15-16, the beveled knife edge is curved inward (See Figs. 20-21).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the cutting edge of the treatment pipe of Orphanos et al. to provide an alternate cutting surface, dependent upon the surgical procedure at hand, which easily and progressively slices tissue during a surgical procedure, as taught by Robertson et al.  
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
Applicant states that the hook blade of Orphanos et al. is not configured to have a beveled knife edge and that is not capable of cutting/slicing tissue without the use of paragraphs 0043-0044).  A main inventive concept of C is to capture cut and seal blood vessels, and thus the hook blade illustrated in Figs 7-10 undoubtedly is fully capable of being provide with a bladed edge which slices tissue, and thereafter sealed using energy provided through the bladed edge.   Thus, it is fully within the teachings of Orphanos et al. to provide a beveled knife edge to the hook blade embodiment of Figs 7-10 to aid in slicing tissue at a surgically site, as one of ordinary skill in the art would have been motivated to combine both embodiments taught and illustrated by Orphanos et al.  (see paragraph 0065).    It is further noted, the newly applied art in view of Robertson et al. applied to claims 13-16, clearly illustrate and disclose a beveled knife edge.   
Applicant’s arguments with respect to claim(s) 13-18 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
1/18/22